Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  153852(45)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  DETROIT FREE PRESS, INC., and                                                                              Joan L. Larsen,
  FEDERATED PUBLICATIONS, INC.,                                                                                        Justices
            Plaintiffs-Appellants,
                                                                     SC: 153852
  v                                                                  COA: 328182
                                                                     Ct of Claims: 14-000176-MZ
  UNIVERSITY OF MICHIGAN REGENTS,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Press Association et al.
  to file a brief amicus curiae in support of the application for leave to appeal is
  GRANTED. The amicus brief submitted on August 31, 2016, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 9, 2016
                                                                                Clerk